Exhibit 10.2

SERVICES AGREEMENT

SERVICES AGREEMENT (this “Agreement”), dated as of November 4, 2014, by and
between Liberty Media Corporation, a Delaware corporation (the “Provider”), and
Liberty Broadband Corporation, a Delaware corporation (“SpinCo”).

RECITALS

WHEREAS, on the date hereof SpinCo is a wholly owned subsidiary of the Provider,
and holds, among other things, the Provider’s ownership interest in, and
warrants to purchase additional shares of, Charter Communications, Inc., the
Provider’s ownership interest in TruePosition, Inc. and the Provider’s minority
equity investment in Time Warner Cable Inc. as a result of the consummation of
the transactions described in the plan of restructuring set forth in Schedule
1.1 to the Reorganization Agreement, dated as of October 28, 2014 (the
“Reorganization Agreement”), to which the Provider and SpinCo are each parties;

WHEREAS, in accordance with the Reorganization Agreement, 100% of the issued and
outstanding shares of common stock of SpinCo will be distributed as a pro rata
dividend to the holders of the Provider’s common stock, with the effect that
SpinCo will be spun-off (the “Spin-Off”) from the Provider, and the Provider
will cease to have an equity interest in SpinCo;

WHEREAS, SpinCo and the Provider desire that, following the Spin-Off, SpinCo
obtain from the Provider the services described herein, and that SpinCo
compensate the Provider for the performance of such services on the basis set
forth in this Agreement; and

WHEREAS, on the date hereof a subsidiary of the Provider is also entering into a
facilities sharing agreement with SpinCo with respect to 12300 Liberty
Boulevard, Englewood, Colorado (the “Facilities Sharing Agreement”).

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

ARTICLE I

ENGAGEMENT AND SERVICES

Section 1.1Engagement.  SpinCo engages the Provider to provide to SpinCo,
commencing on the date of the Spin-Off (the “Spin-Off Effective Date”), the
services set forth in Section 1.2 (collectively, the “Services”), and the
Provider accepts such engagement, subject to and upon the terms and conditions
of this Agreement.  The parties acknowledge that certain of the Services will be
performed by officers, employees or consultants of the Provider, who may also



1

--------------------------------------------------------------------------------

 

serve, from time to time, as officers, employees or consultants of other
companies, including, without limitation, SpinCo, Liberty Interactive
Corporation (“LIC”) and Liberty TripAdvisor Holdings, Inc. (“LTAH”).  

Section 1.2Services.

(a)The Services will include the following, if and to the extent requested by
SpinCo during the Term of this Agreement:

(i)insurance administration and risk management services;

(ii)technical and information technology assistance (including management
information systems, computer, data storage network and telecommunications
services), computers, office supplies, postage, courier service and other office
services;

(iii)services performed by the Provider’s finance, accounting, payroll,
treasury, cash management, legal, disclosure compliance, human resources,
employee benefits, investor relations, tax and real estate management
departments; and

(iv)such other services as the Provider may obtain from its officers, employees
and consultants in the management of its own operations that SpinCo may from
time to time request or require.

(b)The Services are intended to be those services and functions that are
appropriate for the operation and management of SpinCo as a publicly-traded
company, and are not intended to be duplicative of services and functions for
the operating subsidiaries of SpinCo that are to be performed by officers,
employees and consultants of those companies. 

Section 1.3Services Not to Interfere with the Provider’s Business.  SpinCo
acknowledges and agrees that in providing Services hereunder the Provider will
not be required to take any action that would disrupt, in any material respect,
the orderly operation of the Provider’s business activities. 

Section 1.4Books and Records.   The Provider will maintain books and records, in
reasonable detail in accordance with the Provider’s standard business practices,
with respect to its provision of Services to SpinCo pursuant to this Agreement,
including records supporting the determination of the Services Fee and other
costs and expenses to SpinCo pursuant to Article II (collectively, “Supporting
Records”). The Provider will give SpinCo and its duly authorized
representatives, agents, and attorneys reasonable access to all such Supporting
Records during the Provider’s regular business hours upon SpinCo’s request after
reasonable advance notice.

ARTICLE II

COMPENSATION

Section 2.1Services Fee.   SpinCo agrees to pay, and the Provider agrees to
accept, a fee (the “Services Fee”) equal to $2,050,000, payable in monthly
installments in arrears as set forth in



2

--------------------------------------------------------------------------------

 

Section 2.3.  The initial Services Fee will be determined by the Provider on or
prior to the Spin-Off Effective Date. Provider and SpinCo will review and
evaluate the Services Fee for reasonableness semiannually during the Term and
will negotiate in good faith to reach agreement on any appropriate adjustments
to the Services Fee. Based on such review and evaluation, Provider and SpinCo
will agree on the appropriate effective date (which may be retroactive) of any
such adjustment to the Services Fee.  For the avoidance of doubt, the
determination of the Services Fee and any future adjustment thereto does not and
will not include charges included under the Annual Allocation Expense (as such
term is defined in the Facilities Sharing Agreement) payable by SpinCo under the
Facilities Sharing Agreement.

Section 2.2Cost Reimbursement.  In addition to (and without duplication of) the
Services Fee payable pursuant to Section 2.1, SpinCo also will reimburse the
Provider for all direct out-of-pocket costs, with no markup (“Out-of-Pocket
Costs”), incurred by the Provider in performing the Services (e.g., postage and
courier charges, travel, meals and entertainment expenses, and other
miscellaneous expenses that are incurred by the Provider in the conduct of the
Services). 

Section 2.3Payment Procedures.

(a)SpinCo will pay the Provider, by wire or intrabank transfer of funds or in
such other manner specified by the Provider to SpinCo, in arrears on or before
the last day of each calendar month beginning with the first full calendar month
following the Spin-Off Effective Date, the Services Fee then in effect, in
monthly installments.

(b)Any reimbursement to be made by SpinCo to the Provider pursuant to Section
2.2 will be paid by SpinCo to the Provider within 15 days after receipt by
SpinCo of an invoice therefor, by wire or intrabank transfer of funds or in such
other manner specified by the Provider to SpinCo.  The Provider will invoice
SpinCo monthly for reimbursable expenses incurred by the Provider on behalf of
SpinCo during the preceding calendar month as contemplated in Section 2.2;
provided, however, that the Provider may separately invoice SpinCo at any time
for any single reimbursable expense incurred by the Provider on behalf of SpinCo
in an amount equal to or greater than $25,000. Any invoice or statement pursuant
to this Section 2.3(b) will be accompanied by supporting documentation in
reasonable detail consistent with Provider’s own expense reimbursement policy.

(c)Any payments not made when due under this Section 2.3 will bear interest at
the rate of 1.5% per month on the outstanding amount from and including the due
date to but excluding the date paid.

Section 2.4Survival.  The terms and conditions of this Article II will survive
the expiration or earlier termination of this Agreement.





3

--------------------------------------------------------------------------------

 

ARTICLE III

TERM

Section 3.1Term Generally.  The term of this Agreement will commence on the
Spin-Off Effective Date and will continue until the third anniversary of the
Spin-Off Effective Date (the “Term”).  This Agreement is subject to termination
prior to the end of the Term in accordance with Section 3.3.

Section 3.2Discontinuance of Select Services.  At any time during the Term, on
not less than 30 days’ prior notice by SpinCo to the Provider, SpinCo may elect
to discontinue obtaining any of the Services from the Provider.  In such event,
the Provider’s obligation to provide Services that have been discontinued
pursuant to this Section 3.2, and SpinCo’s obligation to compensate the Provider
for such Services, will cease as of the end of such 30-day period (or such later
date as may be specified in the notice), and this Agreement will remain in
effect for the remainder of the Term with respect to those Services that have
not been so discontinued.  The Provider and SpinCo will promptly evaluate the
Services Fee for reasonableness following the discontinuance of any Services and
will negotiate in good faith to reach agreement on any appropriate adjustment to
the Services Fee.  Each party will remain liable to the other for any required
payment or performance accrued prior to the effective date of discontinuance of
any Service.

Section 3.3Termination.  This Agreement will be terminated prior to the
expiration of the Term in the following events:

(a)at any time upon at least 30 days’ prior written notice by SpinCo to the
Provider;

(b)immediately upon written notice (or at any later time specified in such
notice) by the Provider to SpinCo if a Change in Control or Bankruptcy Event
occurs with respect to SpinCo; or

(c)immediately upon written notice (or at any later time specified in such
notice) by SpinCo to the Provider if a Change in Control or Bankruptcy Event
occurs with respect to the Provider.

For purposes of this Section 3.3, a “Change in Control” will be deemed to have
occurred with respect to a party if a merger, consolidation, binding share
exchange, acquisition, or similar transaction (each, a “Transaction”), or series
of related Transactions, involving such party occurs as a result of which the
voting power of all voting securities of such party outstanding immediately
prior thereto represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) less than 75% of the voting power of
such party or the surviving entity of the Transaction outstanding immediately
after such Transaction (or if such party or the surviving entity after giving
effect to such Transaction is a subsidiary of the issuer of securities in such
Transaction, then the voting power of all voting securities of such party
outstanding immediately prior to such Transaction represent (by being converted
into voting securities of such issuer) less than 75% of the voting power of the
issuer outstanding immediately after such Transaction).





4

--------------------------------------------------------------------------------

 

For purposes of this Section 3.3, a “Bankruptcy Event” will be deemed to have
occurred with respect to a party upon such party’s insolvency, general
assignment for the benefit of creditors, such party’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such party’s debts
under any law relating to bankruptcy, insolvency, or reorganization, or relief
of debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for such party or for all or any substantial part of such
party’s assets (each, a “Bankruptcy Proceeding”), or the involuntary filing
against SpinCo or the Provider, as applicable, of any Bankruptcy Proceeding that
is not stayed within 60 days after such filing.

Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement.

ARTICLE IV

PERSONNEL AND EMPLOYEES

Section 4.1Personnel to Provide Services. 

(a)The Provider will make available to SpinCo, on a non-exclusive basis, the
appropriate personnel (the “Personnel”) to perform the Services.  The personnel
made available to perform selected Services are expected to be substantially the
same personnel who provide similar services in connection with the management
and administration of the business and operations of the Provider. 

(b)SpinCo acknowledges that:

(i)certain of the Personnel also will be performing services for the Provider,
LIC, LTAH and/or other companies, from time to time, including certain
Subsidiaries and Affiliates of each of the foregoing, in each case, while also
potentially performing services directly for SpinCo and certain of its
Subsidiaries and Affiliates under a direct employment, consultancy or other
service relationship between such Person and SpinCo and irrespective of this
Agreement; and

(ii)the Provider may elect, in its discretion, to utilize independent
contractors rather than employees of the Provider to perform Services from time
to time, and such independent contractors will be deemed included within the
definition of “Personnel” for all purposes of this Agreement.

Section 4.2Provider as Payor.  The parties acknowledge and agree that the
Provider, and not SpinCo, will be solely responsible for the payment of
salaries, wages, benefits (including health insurance, retirement, and other
similar benefits, if any) and other compensation applicable to all Personnel;
provided, however, that (a) SpinCo is responsible for the payment of the
Services Fee in accordance with Section 2.1, and (b) SpinCo is responsible for
the payment of (i) all compensation based on, comprised of or related to the
equity securities of SpinCo and (ii) any bonus amounts payable to any Personnel
who holds the office of Vice President or higher of SpinCo (each, a



5

--------------------------------------------------------------------------------

 

“SpinCo Officer”) with respect to services performed for the benefit of SpinCo
(together with (i), “Excluded Compensation”).  The parties acknowledge that
Personnel may provide services directly to SpinCo in consideration for the
receipt of Excluded Compensation pursuant to such Personnel’s separate
employment, consultancy or other service relationship with SpinCo.  All
Personnel will be subject to the personnel policies of the Provider and will be
eligible to participate in the Provider’s employee benefit plans to the same
extent as similarly situated employees of the Provider performing services in
connection with the Provider’s business.  Except as otherwise provided by the
Tax Sharing Agreement, (i) the Provider will be responsible for the payment of
all federal, state, and local withholding taxes on the compensation of all
Personnel (other than Excluded Compensation) and other such employment related
taxes as are required by law, and (ii) SpinCo will be responsible for the
payment of all federal, state, and local withholding taxes on Excluded
Compensation paid to any Personnel by SpinCo and other such employment related
taxes as are required by law.  Each of SpinCo and Provider will cooperate with
the other to facilitate the other’s compliance with applicable federal, state,
and local laws, rules, regulations, and ordinances applicable to the employment
or engagement of all Personnel by either party.

Section 4.3Additional Employee Provisions.  The Provider will have the right to
terminate its employment of any Personnel at any time. 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1Representations and Warranties of the Provider.  The Provider
represents and warrants to SpinCo as follows:

(a)The Provider is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

(b)The Provider has the power and authority to enter into this Agreement and to
perform its obligations under this Agreement, including the Services.

(c)The Provider is not subject to any contractual or other legal obligation that
materially interferes with its full, prompt, and complete performance under this
Agreement.

(d)The individual executing this Agreement on behalf of the Provider has the
authority to do so.

Section 5.2Representations and Warranties of SpinCo.  SpinCo represents and
warrants to the Provider as follows:

(a)SpinCo is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

(b)SpinCo has the power and authority to enter into this Agreement and to
perform its obligations under this Agreement.





6

--------------------------------------------------------------------------------

 

(c)SpinCo is not subject to any contractual or other legal obligation that
materially interferes with its full, prompt, and complete performance under this
Agreement.

(d)The individual executing this Agreement on behalf of SpinCo has the authority
to do so.

ARTICLE VI

INDEMNIFICATION

Section 6.1Indemnification by the Provider.  The Provider will indemnify,
defend, and hold harmless SpinCo and each of its Subsidiaries, Affiliates,
officers, directors, employees and agents, successors and assigns (collectively,
the “SpinCo Indemnitees”), from and against any and all Actions, judgments,
Liabilities, losses, costs, damages, or expenses, including reasonable counsel
fees, disbursements, and court costs (collectively, “Losses”), that any SpinCo
Indemnitee may suffer arising from or out of, or relating to, (a) any material
breach by the Provider of its obligations under this Agreement, or (b) the gross
negligence, willful misconduct, fraud, or bad faith of the Provider in
connection with the performance of any provision of this Agreement except to the
extent such Losses (i) are fully covered by insurance maintained by SpinCo or
such other SpinCo Indemnitee or (ii) are payable by SpinCo pursuant to Section
7.11.

Section 6.2Indemnification by SpinCo.  SpinCo will indemnify, defend, and hold
harmless the Provider and its Subsidiaries, Affiliates, officers, directors,
employees and agents, successors and assigns (collectively, the “Provider
Indemnitees”), from and against any and all Losses that any Provider Indemnitee
may suffer arising from or out of, or relating to (a) any material breach by
SpinCo of its obligations under this Agreement, or (b) any acts or omissions of
the Provider in providing the Services pursuant to this Agreement (except to the
extent such Losses (i) arise from or relate to any material breach by the
Provider of its obligations under this Agreement, (ii) are attributable to the
gross negligence, willful misconduct, fraud, or bad faith of the Provider or any
other Provider Indemnitee seeking indemnification under this Section 6.2, (iii)
are fully covered by insurance maintained by the Provider or such other Provider
Indemnitee, or (iv) are payable by the Provider pursuant to Section 7.11).

Section 6.3Indemnification Procedures.

(a)(i)In connection with any indemnification provided for in Section 6.1 or 6.2,
the party seeking indemnification (the “Indemnitee”) will give the party from
which indemnification is sought (the “Indemnitor”) prompt notice whenever it
comes to the attention of the Indemnitee that the Indemnitee has suffered or
incurred, or may suffer or incur, any Losses for which it is entitled to
indemnification under Section 6.1 or 6.2, and, if and when known, the facts
constituting the basis for such claim and the projected amount of such Losses
(which shall not be conclusive as to the amount of such Losses), in each case in
reasonable detail. Without limiting the generality of the foregoing, in the case
of any Action commenced by a third party for which indemnification is being
sought (a “Third-Party Claim”), such notice will be given no later than ten
business days following receipt by the Indemnitee of written notice of such
Third-Party Claim.  Failure by any Indemnitee to so notify the Indemnitor will
not affect the rights of such Indemnitee



7

--------------------------------------------------------------------------------

 

hereunder except to the extent that such failure has a material prejudicial
effect on the defenses or other rights available to the Indemnitor with respect
to such Third Party Claim.  The Indemnitee will deliver to the Indemnitor as
promptly as practicable, and in any event within five business days after
Indemnitee’s receipt, copies of all notices, court papers and other documents
received by the Indemnitee relating to any Third-Party Claim. 

(ii)After receipt of a notice pursuant to Section 6.3(a)(i) with respect to any
Third-Party Claim, the Indemnitor will be entitled, if it so elects, to take
control of the defense and investigation with respect to such Third-Party Claim
and to employ and engage attorneys reasonably satisfactory to the Indemnitee to
handle and defend such claim, at the Indemnitor’s cost, risk and expense, upon
written notice to the Indemnitee of such election, which notice acknowledges the
Indemnitor’s obligation to provide indemnification under this Agreement with
respect to any Losses arising out of or relating to such Third-Party Claim. The
Indemnitor will not settle any Third-Party Claim that is the subject of
indemnification without the written consent of the Indemnitee, which consent
will not be unreasonably withheld, conditioned or delayed; provided, however,
that, after reasonable notice, the Indemnitor may settle a claim without the
Indemnitee’s consent if such settlement (A) makes no admission or acknowledgment
of Liability or culpability with respect to the Indemnitee, (B) includes a
complete release of the Indemnitee and (C) does not seek any relief against the
Indemnitee other than the payment of money damages to be borne by the
Indemnitor. The Indemnitee will cooperate in all reasonable respects with the
Indemnitor and its attorneys in the investigation, trial and defense of any
lawsuit or action with respect to such claim and any appeal arising therefrom
(including the filing in the Indemnitee’s name of appropriate cross-claims and
counterclaims).  The Indemnitee may, at its own cost, participate in any
investigation, trial and defense of any Third-Party Claim controlled by the
Indemnitor and any appeal arising therefrom, including participating in the
process with respect to the potential settlement or compromise thereof.  If the
Indemnitee has been advised by its counsel that there may be one or more legal
defenses available to the Indemnitee that conflict with those available to, or
that are not available to, the Indemnitor (“Separate Legal Defenses”), or that
there may be actual or potential differing or conflicting interests between the
Indemnitor and the Indemnitee in the conduct of the defense of such Third-Party
Claim, the Indemnitee will have the right, at the expense of the Indemnitor, to
engage separate counsel reasonably acceptable to the Indemnitor to handle and
defend such Third-Party Claim, provided, that, if such Third-Party Claim can be
reasonably separated between those portion(s) for which Separate Legal Defenses
are available (“Separable Claims”) and those for which no Separate Legal
Defenses are available, the Indemnitee will instead have the right, at the
expense of the Indemnitor, to engage separate counsel reasonably acceptable to
the Indemnitor to handle and defend the Separable Claims, and the Indemnitor
will not have the right to control the defense or investigation of such
Third-Party Claim or such Separable Claims, as the case may be (and, in which
latter case, the Indemnitor will have the right to control the defense or
investigation of the remaining portion(s) of such Third-Party Claim).

(iii)If, after receipt of a notice pursuant to Section 6.3(a)(i) with respect to
any Third-Party Claim as to which indemnification is available hereunder, the
Indemnitor does not undertake to defend the Indemnitee against such Third-Party
Claim, whether by not



8

--------------------------------------------------------------------------------

 

giving the Indemnitee timely notice of its election to so defend or otherwise,
the Indemnitee may, but will have no obligation to, assume its own defense, at
the expense of the Indemnitor (including attorneys fees and costs), it being
understood that the Indemnitee’s right to indemnification for such Third Party
Claim shall not be adversely affected by its assuming the defense of such Third
Party Claim.  The Indemnitor will be bound by the result obtained with respect
thereto by the Indemnitee; provided, that the Indemnitee may not settle any
lawsuit or action with respect to which the Indemnitee is entitled to
indemnification hereunder without the consent of the Indemnitor, which consent
will not be unreasonably withheld, conditioned or delayed; provided further,
that such consent shall not be required if (i) the Indemnitor had the right
under this Section 6.3 to undertake control of the defense of such Third-Party
Claim and, after notice, failed to do so within thirty days of receipt of such
notice (or such lesser period as may be required by court proceedings in the
event of a litigated matter), or (ii) (x) the Indemnitor does not have the right
to control the defense of the entirety of such Third-Party Claim pursuant to
Section 6.3(a)(ii) or (y) the Indemnitor does not have the right to control the
defense of any Separable Claim pursuant to Section 6.3(a)(ii) (in which case
such settlement may only apply to such Separable Claims), the Indemnitee
provides reasonable notice to Indemnitor of the settlement, and such settlement
(A) makes no admission or acknowledgment of Liability or culpability with
respect to the Indemnitor, (B) does not seek any relief against the Indemnitor
and (C) does not seek any relief against the Indemnitee for which the Indemnitor
is responsible other than the payment of money damages.

(b)In no event will the Indemnitor be liable to any Indemnitee for any special,
consequential, indirect, collateral, incidental or punitive damages, however
caused and on any theory of liability arising in any way out of this Agreement,
whether or not such Indemnitor was advised of the possibility of any such
damages;  provided, that the foregoing limitations shall not limit a party’s
indemnification obligations for any Losses incurred by an Indemnitee as a result
of the assertion of a Third Party Claim.

(c)The Indemnitor and the Indemnitee shall use commercially reasonable efforts
to avoid production of confidential information, and to cause all communications
among employees, counsel and others representing any party with respect to a
Third Party Claim to be made so as to preserve any applicable attorney-client or
work-product privilege.

(d)The Indemnitor shall pay all amounts payable pursuant to this Section 6.3 by
wire transfer of immediately available funds, promptly following receipt from an
Indemnitee of a bill, together with all accompanying reasonably detailed backup
documentation, for any Losses that are the subject of indemnification hereunder,
unless the Indemnitor in good faith disputes the amount of such Losses or
whether such Losses are covered by the Indemnitor’s indemnification obligation
in which event the Indemnitor shall promptly so notify the Indemnitee. In any
event, the Indemnitor shall pay to the Indemnitee, by wire transfer of
immediately available funds, the amount of any Losses for which it is liable
hereunder no later than three (3) days following any final determination of the
amount of such Losses and the Indemnitor’s liability therefor. A “final
determination” shall exist when (a) the parties to the dispute have reached an
agreement in writing or (b) a court of competent jurisdiction shall have entered
a final and non-appealable order or judgment.





9

--------------------------------------------------------------------------------

 

(e)If the indemnification provided for in this Section 6.3 shall, for any
reason, be unavailable or insufficient to hold harmless an Indemnitee in respect
of any Losses for which it is entitled to indemnification hereunder, then the
Indemnitor shall contribute to the amount paid or payable by such Indemnitee as
a result of such Losses, in such proportion as shall be appropriate to reflect
the relative benefits received by and the relative fault of the Indemnitor on
the one hand and the Indemnitee on the other hand with respect to the matter
giving rise to such Losses.

(f)The remedies provided in this Section 6.3 shall be cumulative and shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against an Indemnitor, subject to Section 6.3(b).

(g)To the fullest extent permitted by applicable law, the Indemnitor will
indemnify the Indemnitee against any and all reasonable fees, costs and expenses
(including attorneys’ fees), incurred in connection with the enforcement of his,
her or its rights under this Article VI.

Section 6.4Survival.  The terms and conditions of this Article VI will survive
the expiration or termination of this Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1Defined Terms. 

(a)The following terms will have the following meanings for all purposes of this
Agreement:

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court, grand jury or other governmental
authority or any arbitrator or arbitration panel.

“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract, or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, none of the Persons listed in clause
(i), (ii), (iii) or (iv) shall be deemed to be Affiliates of any Person listed
in any other such clause: (i) Provider taken together with its Subsidiaries,
(ii) SpinCo taken together with its Subsidiaries, (iii) LIC taken together with
its Subsidiaries, (iv) LTAH taken together with its Subsidiaries or (v) Starz
(formerly named Liberty Media Corporation) taken together with any of its
Subsidiaries.

 “Confidential Information” means any information marked, noticed, or treated as
confidential by a party which such party holds in confidence, including all
trade secrets, technical,



10

--------------------------------------------------------------------------------

 

business, or other information, including customer or client information,
however communicated or disclosed, relating to past, present and future
research, development and business activities. 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

“Person” means any natural person, corporation, limited liability corporation,
partnership, trust, unincorporated organization, association, governmental
authority, or other entity.

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  Notwithstanding the
foregoing, for purposes of this Agreement, none of the Subsidiaries of the
Provider will be deemed to be Subsidiaries of SpinCo or any of its Subsidiaries,
nor will any of SpinCo’s Subsidiaries be deemed to be Subsidiaries of the
Provider or any of its Subsidiaries.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated November 4, 2014,
between the Provider and SpinCo.  





11

--------------------------------------------------------------------------------

 

(b)The following terms will have the meanings for all purposes of this Agreement
set forth in the Section reference provided next to such term:

 

 

Definition

Section Reference

Agreement

Preamble

Personnel

Section 2.1

Bankruptcy Event

Section 3.3

Bankruptcy Proceeding

Section 3.3

Change in Control

Section 3.3

Excluded Compensation

Section 4.2

Facilities Sharing Agreement

Recitals

Indemnitee

Section 6.3(a)(i)

Indemnitor

Section 6.3(a)(i)

LIC

Recitals

Losses

Section 6.1

LTAH

Recitals

Out-of-Pocket Costs

Section 2.2

Personnel

4.1

Provider

Preamble

Provider Indemnitees

Section 6.2

Reorganization Agreement

Recitals

Separable Claim

Section 6.3(a)(ii)

Separate Legal Defenses

Section 6.3(a)(ii)

Services

Section 1.1

Services Fee

Section 2.1

SpinCo

Preamble

SpinCo Indemnitees

Section 6.1

SpinCo Officer

Section 4.2

Spin-Off

Recitals

Spin-Off Effective Date

Section 1.1

Supporting Records

Section 1.4

Term

Section 3.1

Third- Party Claim

Section 6.3(a)(i)

Transaction

Section 3.3

 

Section 7.2Entire Agreement; Severability.  This Agreement, the Facilities
Sharing Agreement, the Tax Sharing Agreement and the Reorganization Agreement
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof, and supersedes all prior agreements and
understandings, oral and written, among the parties hereto with respect to such
subject matter. It is the intention of the parties hereto that the provisions of
this Agreement will be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability of any
provision hereof (or the modification of any provision hereof to conform with
such laws or public policies, as provided in the next sentence) will not render
unenforceable or impair the remainder of this Agreement. Accordingly, if any
provision is determined to be invalid or unenforceable either in whole or in
part, this Agreement will be deemed



12

--------------------------------------------------------------------------------

 

amended to delete or modify, as necessary, the invalid or unenforceable
provisions and to alter the balance of this Agreement in order to render the
same valid and enforceable, consistent (to the fullest extent possible) with the
intent and purposes hereof.  If the provisions of this Agreement conflict with
any provisions of the Facilities Sharing Agreement, the provisions of this
Agreement shall control, and if the provisions of this Agreement conflict with
any provisions of the Tax Sharing Agreement, the provisions of the Tax Sharing
Agreement shall control.

Section 7.3Notices.  All notices and communications hereunder will be in writing
and will be deemed to have been duly given if delivered personally or mailed,
certified or registered mail with postage prepaid, or sent by confirmed
facsimile, addressed as follows:

 

 

 

 

 

 

If to the Provider:

Liberty Media Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attention:  General Counsel
Facsimile:  (720) 875-5401

 

 

If to SpinCo:

Liberty Broadband Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attention:  General Counsel
Facsimile:  (720) 875-5401

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

Section 7.4Governing Law.  This Agreement and the legal relations among the
parties hereto will be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Colorado applicable to
contracts made and performed wholly therein, without giving effect to any choice
or conflict of laws provisions or rules that would cause the application of the
laws of any other jurisdiction.

Section 7.5Rules of Construction.  The descriptive headings in this Agreement
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.  Words used in
this Agreement, regardless of the gender and number specifically used, will be
deemed and construed to include any other gender, masculine, feminine, or
neuter, and any other number, singular or plural, as the context requires.  As
used in this Agreement, the word “including” or any variation thereof is not
limiting, and the word “or” is not exclusive.  The word day means a calendar
day.  If the last day for giving any notice or taking any other action is a
Saturday, Sunday, or a day on which banks in New York, New York or Denver,
Colorado are closed, the time for giving such notice or taking such action will
be extended to the next day that is not such a day.





13

--------------------------------------------------------------------------------

 

Section 7.6No Third-Party Rights.  Nothing expressed or referred to in this
Agreement is intended or will be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under or with respect to this Agreement, or
any provision hereof, it being the intention of the parties hereto that this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

Section 7.7Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one and the same instrument.

Section 7.8Payment of Expenses. From and after the Spin-Off Effective Date, and
except as otherwise expressly provided in this Agreement, each of the parties to
this Agreement will bear its own expenses, including the fees of any attorneys
and accountants engaged by such party, in connection with this Agreement.

Section 7.9Binding Effect; Assignment. 

(a)This Agreement will inure to the benefit of and be binding on the parties to
this Agreement and their respective legal representatives, successors and
permitted assigns.

(b)Except as expressly contemplated hereby (including by Section 4.1), this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided,  however, that SpinCo and Provider may assign
their respective rights, interests, duties, liabilities and obligations under
this Agreement to any of their respective wholly-owned Subsidiaries, but such
assignment shall not relieve SpinCo or the Provider, as the assignor, of its
obligations hereunder. 

Section 7.10Amendment, Modification, Extension or Waiver.  Any amendment,
modification or supplement of or to any term or condition of this Agreement will
be effective only if in writing and signed by both parties hereto.  Either party
to this Agreement may (a) extend the time for the performance of any of the
obligations or other acts of the other party to this Agreement, or (b) waive
compliance by the other party with any of the agreements or conditions contained
herein or any breach thereof. Any agreement on the part of either party to any
such extension or waiver will be valid only if set forth in an instrument in
writing signed on behalf of such party. No waiver of any term, provision or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instance, will be deemed or construed as a further or continuing waiver of any
such term, provision or condition or of any other term, provision or condition,
but any party hereto may waive its rights in any particular instance by written
instrument of waiver.

Section 7.11Legal Fees; Costs.  If either party to this Agreement institutes any
action or proceeding to enforce any provision of this Agreement, the prevailing
party will be entitled to receive from the other party reasonable attorneys’
fees, disbursements and costs incurred in such action or proceeding, whether or
not such action or proceeding is prosecuted to judgment.





14

--------------------------------------------------------------------------------

 

Section 7.12Force Majeure.  Neither party will be liable to the other party with
respect to any nonperformance or delay in performance of its obligations under
this Agreement to the extent such failure or delay is due to any action or
claims by any third party, labor dispute, labor strike, weather conditions or
any cause beyond a party’s reasonable control.  Each party agrees that it will
use all commercially reasonable efforts to continue to perform its obligations
under this Agreement, to resume performance of its obligations under this
Agreement, and to minimize any delay in performance of its obligations under
this Agreement notwithstanding the occurrence of any such event beyond such
party’s reasonable control.

Section 7.13Specific Performance.  Each party agrees that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that each of the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.    

Section 7.14Further Actions.  The parties will execute and deliver all
documents, provide all information, and take or forbear from all actions that
may be necessary or appropriate to achieve the purposes of this Agreement.

Section 7.15Confidentiality.

(a)Except with the prior consent of the disclosing party, each party will:

(i)limit access to the Confidential Information of the other party disclosed to
such party hereunder to its employees, agents, representatives, and consultants
on a need-to-know basis;

(ii)advise its employees, agents, representatives, and consultants having access
to such Confidential Information of the proprietary nature thereof and of the
obligations set forth in this Agreement; and

(iii)safeguard such Confidential Information by using a reasonable degree of
care to prevent disclosure of the Confidential Information to third parties, but
not less than that degree of care used by that party in safeguarding its own
similar information or material.

(b)A party’s obligations respecting confidentiality under Section 7.15(a) will
not apply to any of the Confidential Information of the other party that a party
can demonstrate: (i) was, at the time of disclosure to it, in the public domain;
(ii) after disclosure to it, is published or otherwise becomes part of the
public domain through no fault of the receiving party; (iii) was in the
possession of the receiving party at the time of disclosure to it without being
subject to any obligation of confidentiality; (iv) was received after disclosure
to it from a third party who, to its knowledge, had a lawful right to disclose
such information to it; (v) was independently developed by the receiving party
without reference to the Confidential Information; (vi) was required to be
disclosed to any regulatory body having jurisdiction over a party or any of
their respective clients; or



15

--------------------------------------------------------------------------------

 

(vii) was required to be disclosed by reason of legal, accounting, or regulatory
requirements beyond the reasonable control of the receiving party.  In the case
of any disclosure pursuant to clauses (vi) or (vii) of this paragraph (b), to
the extent practical, the receiving party will give prior notice to the
disclosing party of the required disclosure and will use commercially reasonable
efforts to obtain a protective order covering such disclosure.

(c)The provisions of this Section 7.15 will survive the expiration or
termination of this Agreement.

[Signature Page Follows]





16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written.

 

 

 

 

PROVIDER:

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Pamela L. Coe

 

Name:

Pamela L. Coe 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

SPINCO:

 

 

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

Name:

Craig Troyer 

 

Title:

Vice President

 



17

--------------------------------------------------------------------------------